[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Plaintiff by substitution, CAPX Realty, LLC (the "Plaintiff) moves for a deficiency judgment against the defendants. The Court finds that a judgment of strict foreclosure entered in this action on July 10, 2000 (Sferrazza, J.). At the time of the entry of judgment, the Court found the debt of the Plaintiff to be $92,499.78 (reduced by unpaid real estate taxes due to the town of Killingly) and the appraised fair market value of the property to be $75,000.00. The Court awarded attorney's fees in CT Page 3704 the amount of $5,000.00, an appraisal fee in the amount of $350.00, and a title search fee of $150.00. The Court set a law day of September 11, 2000 for the owners of the equity of redemption in the mortgaged property or liable parties under the subject note and mortgage. The Court finds that the defendants failed to redeem on their assigned law day and the mortgaged property vested in the Plaintiff on September 13, 2000.
After an evidentiary hearing held on February 20, 2001, the Court finds, based on the testimony of the appraiser, Mr. Anthony Delucco, that the appraisal was conducted properly and did take into account the nature and uses of the property. The Court finds in accordance with the appraisal of Mr. Delucco that the fair market value of the subject property is $88,500.00. Therefore, there exists a deficiency in the amount of $34,684.96 in accordance with the updated memorandum for deficiency judgment dated February 15, 2001 and judgment shall enter in said amount.
BY THE COURT,
SFERRAZZA, J.